Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The amendment to the specification overcomes the objections in the Office Action dated December 20, 2021.
3.	The amendments to the claims overcomes the objections in the Office Action dated December 20, 2021.
4.	The amendments to the claims overcome the rejections under 35 USC 112 in the Office Action dated December 20, 2021.
5.	Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive.
6.	In response to Applicant's argument above pertaining to “In sharp contrast, the Sagneri reference only discloses a high frequency switching power converter (see Abstract and paragraphs from 6 on). This is a device which connects to the mains network and is configured to convert the mains voltage to an output DC or AC voltage through a high frequency switching power supply. This high frequency switching power converter works regardless to the fact that a load is connected to its output. When a load is connected, the power converter may provide power factor correction to the connected load. — In sharp contrast, a multi-path power factor correction is not implementable in the present invention as no power conversion is performed, the mains voltage is transferred directly to the connected load. Therefore, Sagneri provides no teaching on how to provide a PFC to the plug of Ewing.” 
7.	The Examiner respectfully disagrees. Firstly, Ewing and Sagneri like the instant application are in the field of smart grids and smart metering. Secondly, while it is correct that Sagneri discloses power factor correction (PFC) in a high frequency switching power converter, PFC is not limited only to DC-AC conversion. Sagneri teaches that PFC can be utilized for AC grids (¶ 205: Furthermore, while the exemplary embodiments have described a pure DC output, a time varying output ( e.g. AC) can be utilized without departing from the scope of the disclosure.)
8.	In response to Applicant's argument above pertaining to “The device of Rada et al. operates by monitoring electrical devices from a single, central location with no requirement for additional hardware or wiring (Rada et al., Col 4, Ln. 29-33). The device of Rada et al. is installed between the utility energy meter and the circuit breaker without any additional connection to the electrical devices being monitored (Rada et al., Col 4, Ln. 36-41). Moreover, the device of Rada et al. is configured to undergo a learning phase in which load signatures of the electrical devices to be monitored connected to the network are individually acquired, stored and associated with the electrical devices. Modifying the device of Rada et al. by turning it into a smart plug would render the device of Rada et al. unsatisfactory for its intended purpose of serving as a central monitoring device (MPEP 2143.01 V.).” 
9.	The Examiner respectfully disagrees. The Examiner is not modifying Rada et al to function as a smart socket. The Examiner is modifying Ewing in view of Sagneri with Rada et al to include the remote monitoring taught by Rada et al. Furthermore, the learning phase taught by Rada et al is not relied on by the Examiner. The Examiner relies on remote communication teaching of Rada et al.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 13, 15, 16, 21, and 26 — 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al (US 10642299 B2) (herein after Ewing) further in view of Sagneri et al (US2015/0263627A1) (herein after Sagneri.)
	Regarding Claim 13, Ewing teaches, a smart socket (Figs. 2, 3) for monitoring electric operating parameters of a load in a mains network, comprising: electric contacts (Fig. 3: plug 72) adapted for electric connection to the mains network via insertion of the electric contacts into an electrical socket (Examiner interpretation: plug 72 is inserted into an electric socket), said electric contacts in electrical communication with conduits (Fig. 3: outlets 202-216) electrically connectable to the load (Fig. 3. Col. 8. Ln. 55-62: Examiner interpretation: plug 72 is connected to outlets 202-216 that connect to a load); at least one voltage sensor (Fig. 2. Col. 9. Ln. 46: voltage sensing device 60) and a current sensor (Fig. 2. Col. 9. Ln. 46: current sensing device 64) interfaced with a control unit (Fig. 4. Col. 10. Ln. 15: power measurement circuit 112) configured to read the electric mains voltage and drawn current values when the electric contacts of the smart socket are connected to the mains network; a communication module (Fig. 2. Col. 9. Ln. 28: intelligent power module 24) interfaced with the control unit to send data and receive controls from a remote supervision unit (Fig. 2. Col. 9. Ln. 13 – 14: network power manager 28); and load operation control devices (Fig. 10: relay circuit 600) which operate according to the controls received from the communication module and/or to controls preset in the control unit (Fig. 10. Col. 9. Ln. 52 – 54.) —.
	Ewing fails to teach, — wherein in that the load operating control devices comprise a power factor correction circuit.
	In analogous art, Sagneri teaches, comprising: — characterized in that the load control devices comprise a power factor correction circuit (701) (Fig. 22.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing to include a power factor correction circuit, taught by Sagneri for the benefit of for the benefit of efficiently transferring power to a load [Sagneri: [0083] In another aspect of the present invention, a method of multi-path power factor correction is provided. The method may include providing a plurality of energy transfer paths from a voltage-varying input to an output.]

	Regarding claim 15, Ewing in view of Sagneri teach the limitations of claim 13, which this claim depends on.
	Ewing further teaches, wherein the load control operation devices comprise modules (Fig. 10: relay circuit 600) which act on a supply circuit of the load. (Fig 10, Col. 15, Ln. 45-47; Fig 10, Col. 16, Ln. 1-3.)

	Regarding claim 16, Ewing in view of Sagneri teach the limitations of claim 15, which this claim depends on.
	Ewing further teaches, wherein the modules which act on the supply circuit of the load comprise a break device (Fig. 10: relay circuit 600) for current flow of the load, which is driven by the control unit to turn the load on/off (Fig 10, Col. 15. Ln. 45-47; Fig 10, Col. 16, Ln. 1-3.)

	Regarding claim 21, Ewing further teaches, a system (Figs. 2) for monitoring operating parameters of one or more loads present in a mains network, which system comprises one or more supervision units (Fig. 2. Col. 9. Ln. 13 – 14: network power manager 28) respectively interfaced with one or more smart sockets (Figs. 3) according to claim 13 in order to read data related to the electric mains voltage and current respectively drawn by the one or more loads when the one or more smart sockets are inserted in series between the electric mains and one or more the loads.

	Regarding claim 26, Ewing in view of Sagneri teach the limitations of claim 16, which this claim depends on.
	Ewing further teaches, wherein the break devices includes at least one of a relay and electronic switch. (Fig 10: relay circuit 600.)

	Regarding claim 27, Ewing in view of Sagneri teach the limitations of claim 29, which this claim depends on.
	Sagneri further teaches, wherein said power factor is greater than 0.8 (Fig. 23, Para. [0201].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include a power factor to value higher than 0.8 taught by Sagneri for the benefit of efficiently transferring power to a load [Sagneri: [0083] In another aspect of the present invention, a method of multi-path power factor correction is provided. The method may include providing a plurality of energy transfer paths from a voltage-varying input to an output.]

	Regarding claim 28, Ewing in view of Sagneri teach the limitations of claim 29, which this claim depends on.
	Sagneri further teaches, wherein said power factor is greater than 0.9 (Fig. 23, Para. [0201].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include a power factor to value higher than 0.9 taught by Sagneri for the benefit of efficiently transferring power to a load [Sagneri: [0083] In another aspect of the present invention, a method of multi-path power factor correction is provided. The method may include providing a plurality of energy transfer paths from a voltage-varying input to an output.]

	Regarding claim 29, Ewing in view of Sagneri teach the limitations of claim 13, which this claim depends on.
	Sagneri further teaches, the smart socket of claim 13, wherein the power correction factor circuit (701) (Fig. 22) comprises a battery of capacitors (Fig. 22: capacitor C) in parallel which can be excluded individually by means of break devices (Fig. 22: path 1) arranged in series and driven by the control unit (101) (Figs 22: path 1) to introduce a capacitive reactance into the supply circuit of the load (2) so as to at least partially -4-compensate for the inductive reactance of the load so as to take the power factor to a value greater than 0.7 (Figs. 22, 23, Para. [0201].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include a power factor correction circuit comprising a battery of capacitors in parallel which can be excluded individually by means of break devices arranged in series and driven by a control unit to introduce a capacitive reactance into a supply circuit of a load so as to at least partially compensate for the inductive reactance of the load so as to take the power factor to values higher than 0.7, taught by Sagneri for the benefit of for the benefit of efficiently transferring power to a load [Sagneri: [0083] In another aspect of the present invention, a method of multi-path power factor correction is provided. The method may include providing a plurality of energy transfer paths from a voltage-varying input to an output.]

12. 	Claims 19, 20, 22 — 25 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Ewing et al (US 10642299 B2) (herein after Ewing) in view of Sagneri et al (US2015/0263627A1) (herein after Sagneri) as applied to claims 13, 15, 16, 19, 21, and 26 — 29 above, further in view of Rada et al (US 8447541 B2) (herein after Rada.)
	Regarding claim 19, Ewing in view of Sagneri teach the limitations of claim 13, which this claim depends on.
	Ewing in view of Sagneri fail to teach, wherein the load control devices comprise elements for interfacing the control unit with the load so as to allow the control unit to set at least part of the respective operating parameters directly on the load.
	In analogous art, Rada teaches, teaches, wherein the load control operation devices comprise elements (Fig 1A: power supply connection 140) for interfacing the control unit with the load so as to allow the control unit to set at least part of the respective operating parameters directly on the load (Fig 1A, Col. 10, Ln. 66-67.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include the teaching of load control devices that comprise elements for interfacing a control unit with a load so as to allow the control unit to set at least part of the respective operating parameters directly on the load  taught by Rada for the benefit of monitoring power consumption of a device connected to a smart outlet and controlling to turn on or off depending on usage. [Rada: Col. 3, Ln. 46 – 48: Yet another method of reducing energy consumption is to programmatically control one or more devices to ensure that the devices are turned off when non-use is anticipated.]

	Regarding claim 20, Ewing in view of Sagneri teach the limitations of claim 13, which this claim depends on.
	In analogous art, Rada teaches, teaches, wherein the control unit is configured to receive control signals from the supervision unit for remotely turning on/off, and controlling the operation of the load (Fig 1A, 1B, 2, Col. 10, Ln. 66 - Col. 11, Ln. 4), thus optimizing consumption or other performance indexes according to the monitored operating parameters (Fig 1A, Col. 11, Ln 53-59.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include the teaching of a control unit configured to receive control signals from the supervision unit for remotely turning on/off, and controlling the operation of a load, thus optimizing consumption or other performance indexes according to the monitored operating parameters taught by Rada for the benefit of monitoring power consumption of a device connected to a smart outlet and controlling to turn on or off depending on usage. [Rada: Col. 3, Ln. 46 – 48: Yet another method of reducing energy consumption is to programmatically control one or more devices to ensure that the devices are turned off when non-use is anticipated.]

	Regarding claim 22, Ewing in view of Sagneri teaches the limitations of claim 21, which this claim depends on.
	In analogous art, Rada teaches, wherein each supervision unit interfaces with the one or more smart sockets via a wired or wireless network.(Figs 1A, 1B, 2, 3, Col. 12, Ln. 65 - Col. 13, Ln. 6.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include the teaching of a supervision unit that interfaces with a smart socket by means of a wired or wireless network taught by Rada for the benefit of monitoring power consumption of a device connected to a smart outlet and controlling to turn on or off depending on usage. [Rada: Col. 3, Ln. 46 – 48: Yet another method of reducing energy consumption is to programmatically control one or more devices to ensure that the devices are turned off when non-use is anticipated.]

	Regarding claim 23, Ewing in view of Sagneri teaches the limitations of claim 21, which this claim depends on.
	In analogous art, Rada teaches, wherein each supervision unit (Figs 1A, 1B, 2, 3: an iPhone(R) 200, a personal computer 310, a personal digital assistant 342, a pocket PC (not shown), a mobile computer 344) is configured to read electric parameters via the one or more smart sockets and to process the electric parameters to output a Power Quality analysis of the electric power network. (Fig 1A, 1B, 2, 3, Col 11, Ln 53 – 59.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri to include the teaching of a supervision unit configured to read electric parameters by means of one or more smart sockets and to process such parameters to output a Power Quality analysis taught by Rada for the benefit of monitoring power consumption of a device connected to a smart outlet and controlling to turn on or off depending on usage. [Rada: Col. 3, Ln. 46 – 48: Yet another method of reducing energy consumption is to programmatically control one or more devices to ensure that the devices are turned off when non-use is anticipated.]

	Regarding claim 24, Ewing in view of Sagneri in view of Rada teaches the limitations of claim 23, which this claim depends on.
	Rada further teaches, wherein the Power Quality analysis comprises processing one or more parameters selected from the list consisting of: effective voltage value, mean voltage value, maximum voltage value, minimum voltage value, effective current value, mean current value, maximum current value, minimum current value, power factor, active power, reactive power, apparent power (Figs 1A, 1B, 2, 3, Col. 11, Ln. 53 – 59.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri in view of Rada to include the teaching of a Power Quality analysis comprising processing one or more parameters selected from a list consisting of: effective voltage value, mean voltage value, maximum voltage value, minimum voltage value, effective current value, mean current value, maximum current value, minimum current value, power factor, active power, reactive power, apparent power taught by Rada for the benefit of monitoring power consumption of a device connected to a smart outlet and controlling to turn on or off depending on usage. [Rada: Col. 3, Ln. 46 – 48: Yet another method of reducing energy consumption is to programmatically control one or more devices to ensure that the devices are turned off when non-use is anticipated.]
	Regarding claim 25, Ewing in view of Sagneri in view of Rada teaches the limitations of claim 23, which this claim depends on.
	Rada further teaches, wherein the Power Quality analysis comprises extrapolating one or more categories of electrical disturbances of the electric mains voltage chosen in the group comprising: “impulsive transients,” ”oscillatory transients,” “instantaneous short duration variations,” “momentary short duration variations,” “temporary short duration variations,” “long duration variations,” prolonged interruptions, “under-voltages,” “over-voltages,” “dis-symmetries,” and “distortions” due to DC offset, “harmonic distortions,” ”inter-harmonic distortions,” “notching distortions,” “broadband noise distortions,” “voltage fluctuations distortions,” and “frequency variation distortions”. (Figs 1A, 1B, 2, 3, Col. 11, Ln. 53 – 59.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ewing in view of Sagneri in view of Rada to include the teaching of a Power Quality analysis comprising extrapolating one or more categories of electrical disturbances of the electric mains voltage chosen in a group comprising: “impulsive transients,” ”oscillatory transients,” “instantaneous short duration variations,” “momentary short duration variations,” “temporary short duration variations,” “long duration variations,” prolonged interruptions, “under-voltages,” “over-voltages,” “dis-symmetries,” and “distortions” due to DC offset, “harmonic distortions,” ”inter-harmonic distortions,” “notching distortions,” “broadband noise distortions,” “voltage fluctuations distortions,” and “frequency variation distortions” taught by Rada for the benefit of monitoring power consumption of a device connected to a smart outlet and controlling to turn on or off depending on usage. [Rada: Col. 3, Ln. 46 – 48: Yet another method of reducing energy consumption is to programmatically control one or more devices to ensure that the devices are turned off when non-use is anticipated.]

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2013/0226485 A1 - PIETROWICZ et al) teaches, a smart socket for monitoring electric operating parameters of a load in a mains network. A system socket for monitoring electric operating parameters of a load in a mains network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866